EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Sean Douglass, Reg. No. 78,157, on 27 September 2021.
The application has been amended as follows: 

Please amend claim 11 as follows:

11.	(Currently Amended) A system for verified data storage via blockchain, comprising:
a memory;
a receiver of the processing server receiving a transaction notification from a transacting entity, wherein the transaction notification includes at least the transacting entity identifier associated with an entity involved in a data transaction and one or more data values associated with the data transaction, the entity identifier identifying a blockchain associated with the transacting entity;
a transmitter of the processing server electronically transmitting a validation request to a verifying entity, the verifying entity being an entity not involved in the data transaction, wherein the validation request does not require including the one or more data values,

a validation module of the processing server validating 

a generation module of the processing server generating 
the generation module of the processing server generating 
wherein the transmitter of the processing server electronically transmits the generated new block to a node associated with the blockchain.


REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Applicant’s REMARKS from August 12, 2021 are persuasive. The following limitations in  independent claim 1 including: “receiving, by a receiving device of a processing server, a transaction notification from a transacting entity, wherein the transaction notification includes at least an entity identifier associated with the transacting entity involved in a data transaction and one or more data values associated with the data transaction, the entity identifier identifying a blockchain associated with the transacting entity;” “electronically transmitting, by a transmitting device of the processing server, a validation request to a verifying entity, the verifying entity being an entity not involved in the data transaction, wherein the validation request does not require including the one or more data values;” “receiving, by the receiving device of the processing server, a validation notification from the verifying entity, wherein the validation notification includes verification data associated with the transacting entity involved in the data transaction, wherein the verification data is  Page 3independent of the verifying entity receiving the one or more data values from the processing server;” “validating, by a validation module of the processing server, the one or more data values based on at least the verification data included in the validation notification received from the verifying entity;” and “generating, by a generation module of the processing server, a new block header comprised of at least a current timestamp, a block reference value, and a transaction reference value, wherein the block reference value is generated via hashing of the block header included in a most recent block of the plurality of blocks based on the included timestamp, and the transaction reference value is generated via hashing of one or more .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KANNAN SHANMUGASUNDARAM whose telephone number is (571)270-7763.  The examiner can normally be reached on M-F 9:00 AM -6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on (571) 270-5626.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/KANNAN SHANMUGASUNDARAM/Primary Examiner, Art Unit 2158